            Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


RICHARD CORNEJO, MARY                            §
CORNEJO,                                         §
                                                 §                SA-19-CV-01265-ESC
                   Plaintiffs,                   §
                                                 §
vs.                                              §
                                                 §
EMJB, INC, IHAR SKARABRUKH,                      §
                                                 §
                   Defendants.                   §

      ORDER ON PLAINTIFFS’ MOTIONS FOR PARTIAL SUMMARY JUDGMENT

        Before the Court in the above-styled cause of action are Plaintiffs’ Motion for Partial No-

Evidence Summary Judgment on Defendant Ihar Skarabrukh’s Affirmative Defenses [#56] and

Plaintiffs’ Motion for Partial No-Evidence Summary Judgment on Defendant EMJB’s

Affirmative Defenses [#57].

        The Court has jurisdiction over this case pursuant to 28 U.S.C. § 1332 because there is

complete diversity of citizenship among the parties and the amount in controversy exceeds

$75,000. The undersigned has authority to enter this Order as all parties have consented to

proceed before a magistrate judge [#10, #11, #26, #27]. See 28 U.S.C. § 636(c)(1).

        In rendering this opinion, the Court has also considered Defendant Skarabrukh’s response

to Plaintiffs’ motion for partial summary judgment [#68]. Defendant EMJB has not filed a

response to Plaintiffs’ motion for partial summary judgment as to his affirmative defenses, and

the time to do so has expired.1 See W.D. Tex. Loc. R. CV-7(e). For the reasons set forth below,

the Court will deny Plaintiffs’ motions with regard to Defendants’ affirmative defenses based on

        This Court’s Local Rules permit the granting of a motion as unopposed where there is
        1

no response within the time period prescribed by the rules. See W.D. Tex. Loc. R. CV-7(d).
Nevertheless, because this is a dispositive motion, the Court will address the motion on its
merits.
                                                 1
           Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 2 of 9




Mr. Cornejo’s alleged contributory negligence and grant as unopposed the remainder of the

motions.

                                          I. Background

       This action arises out of a motor vehicle accident between a vehicle operated by Plaintiff

Richard Cornejo and a tractor-trailer owned by Defendant EMJB, Inc., and operated by

Defendant Ihar Skarabrukh. (Compl. [#1], at ¶ 7.) Plaintiff Mary Cornejo was a passenger in the

vehicle at the time of the crash.       (Id.)   Plaintiffs filed this suit against both EMJB and

Skarabrukh, alleging they sustained severe injuries caused by Defendants’ negligence and

seeking damages. (Id. at ¶¶ 7, 30–33.)

       Plaintiffs assert claims of negligence against both Defendants and negligence per se

against Skarabrukh. (Id. at ¶ 9–17.) They assert causes of action against EMJB based both on a

theory of respondeat superior liability and direct negligence for negligent hiring, training,

supervision, and entrustment. (Id. at ¶¶ 18–25.) Plaintiffs also allege Defendants’ acts and

omissions constituted gross negligence under Texas law. (Id. at ¶¶ 26–29.)

       Defendants have asserted various affirmative defenses against these claims. (EMJB

Answer [#7]; Skarabrukh Answer [#15].) Plaintiffs’ motions for partial summary judgment seek

summary judgment on Defendants’ affirmative defenses of third-party and contributory

negligence, arguing that there is no evidence of any negligence by any third party or by Plaintiffs

that could have contributed to the legal injuries underlying their suit.

       Several additional motions are pending in this case. Defendants have also filed a motion

for partial summary judgment, seeking summary judgment as to Plaintiffs’ claims of gross

negligence, as well as Plaintiffs’ direct negligence claims against EMJB [#49]. In response to

the motion, Plaintiffs have filed a motion for sanctions against Defendants based on the alleged



                                                  2
          Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 3 of 9




spoliation of evidence, namely the alleged failure to preserve two cell phones, as well as their

data, in Skarabrukh’s possession at the time of the collision [#75]. Plaintiffs claim that they

cannot adequately respond to Defendants’ motion for partial summary judgment on the question

of Skarabrukh’s gross negligence without these records, as the basis of their claim of gross

negligence is Skarabrukh’s cell phone usage while operating the tractor-trailer. As a remedy for

the alleged spoliation, Plaintiffs ask the Court to deny Defendants’ motion for partial summary

judgment on gross negligence and impose sanctions in the form of a jury instruction regarding

the destruction of evidence. Finally, Plaintiffs have also filed a motion to exclude the testimony

of Defendants’ expert Dr. Scott Yates [#72].

       In this Order, the Court only addresses Plaintiffs’ motions for partial summary judgment

on Defendants’ affirmative defenses.       The Court will hear argument regarding Plaintiffs’

Daubert and spoliation motions and how the resolution of these motions might affect the Court’s

ruling on Defendants’ motion for partial summary judgment at the pretrial status conference

scheduled for September 20, 2021, at 10:00 a.m.

                               II. Summary Judgment Standard

       Summary judgment is appropriate under Rule 56 of the Federal Rules of Civil Procedure

only “if the pleadings, depositions, answers to interrogatories, and admissions on file, together

with the affidavits, if any, show that there is no genuine issue as to any material fact and that the

moving party is entitled to a judgment as a matter of law.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986); see also Fed. R. Civ. P. 56(c). A dispute is genuine only if the evidence is such

that a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).




                                                 3
          Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 4 of 9




       The party moving for summary judgment bears the initial burden of “informing the

district court of the basis for its motion, and identifying those portions of [the record] which it

believes demonstrate the absence of a genuine issue of material fact.” Catrett, 477 U.S. at 323.

Once the movant carries its burden, the burden shifts to the nonmoving party to establish the

existence of a genuine issue for trial. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 587 (1986); Wise v. E.I. Dupont de Nemours & Co., 58 F.3d 193, 195 (5th Cir.

1995). The non-movant must respond to the motion by setting forth particular facts indicating

that there is a genuine issue for trial. Miss. River Basin Alliance v. Westphal, 230 F.3d 170, 174

(5th Cir. 2000). The parties may satisfy their respective burdens by tendering depositions,

affidavits, and other competent evidence. Topalian v. Ehrman, 954 F.2d 1125, 1131 (5th Cir.

1992). The Court will view the summary judgment evidence in the light most favorable to the

non-movant. Rosado v. Deters, 5 F.3d 119, 123 (5th Cir. 1993).

       “After the non-movant has been given the opportunity to raise a genuine factual issue, if

no reasonable juror could find for the non-movant, summary judgment will be granted.”

Westphal, 230 F.3d at 174. However, if the party moving for summary judgment fails to satisfy

its initial burden of demonstrating the absence of a genuine issue of material fact, the motion

must be denied, regardless of the nonmovant’s response. Little v. Liquid Air Corp., 37 F.3d

1069, 1075 (5th Cir. 1994) (en banc).

                                          III. Analysis

       Plaintiffs seek summary judgment on Defendants’ affirmative defenses of third-party and

contributory negligence. EMJB and Skarabrukh both plead the following affirmative defense

pertinent to Plaintiffs’ motions:




                                                4
         Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 5 of 9




           36.1 Defendant affirmatively pleads and asserts that no conduct of
           Defendant proximately caused Plaintiffs’ alleged injuries and damages, if
           any.

           36.2 Defendant affirmatively asserts and pleads that Plaintiffs’ alleged
           injuries and damages, if any, were caused in whole or in part by the acts or
           omissions of persons or entities over whom Defendant exercised no
           control and for whose acts or omissions Defendant cannot be held
           responsible.

           36.3 Defendant affirmatively asserts and pleads that it is entitled to have
           the jury determine the percentage of responsibility of Plaintiffs, each
           defendant, each settling person, and each responsible third party, pursuant
           to TEX. CIV. PRAC. & REM. CODE ANN. § 33.003, and to have
           Defendant’s liability, if any, reduced accordingly. Defendant specifically
           reserves its right, pursuant to TEX. CIV. PRAC. & REM. CODE ANN. §
           33.004, to designate any responsible third parties that may be identified
           during the course of this litigation.

(EMJB Answer [#7], at ¶¶ 36.1–36.3; Skarabrukh Answer [#15], at ¶¶ 36.1–36.3.)

       A plaintiff obtains summary judgment on an affirmative defense by disproving the

existence of any essential element of the opposing party’s defense. Fontenot v. Upjohn Co., 780

F.2d 1190, 1194 (5th Cir. 1986). The parties agree that Texas law governs this diversity action.

       Under Texas law, contributory negligence “allows a negligent defendant to defeat the

plaintiff’s recovery either partially or completely, depending on the percentage of the plaintiff’s

responsibility.” Zorrilla v. Aypco Constr. II, LLC, 469 S.W.3d 143, 156 (Tex. 2015). “The

defense of contributory negligence requires findings that the plaintiff was negligent and that the

plaintiff’s negligence was a proximate cause of the injury or damages.” Brown v. Edwards

Transfer Co., 764 S.W.2d 220, 223 (Tex. 1988). Negligence requires proof of a duty of care,

breach of that duty, and injury proximately resulting from the breach. Greater Houston Transp.

Co. v. Phillips, 801 S.W.2d 523, 525 (Tex. 1990).

       The Texas Civil Practices & Remedies Code addresses the trier of fact’s determination of

percentage of responsibility with respect to each person’s causing or contributing cause in any

                                                5
          Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 6 of 9




way to the harm for which the recovery of damages is sought, which includes both the parties

and responsible third parties designated under Section 33.04. See Tex. Civ. Prac. & Rem. Code

§ 33.003(a). “Under proportionate responsibility, the fact-finder apportions responsibility

according to the relative fault of the actors, thus allowing a plaintiff to recover while reducing

that recovery by the percentage for which the plaintiff is at fault.” Nabors Well Servs. v.

Romero, 456 S.W.3d 553, 559–60 (Tex. 2015). Section 33.003 “does not allow a submission to

the jury of a question regarding conduct by any person without sufficient evidence to support the

submission.” Tex. Civ. Prac. & Rem. Code § 33.003(b). In other words, there must at least be

some evidence that another party was responsible for the injuries to have that party’s

responsibility determined by a jury. B.T. Healthcare, Inc. v. Honeycutt, 196 S.W.3d 296, 300

(Tex. App.—Amarillo 2006, no pet.)

       Plaintiffs argue that Defendants cannot prevail on their defenses of third-party and

contributory negligence because there is no evidence that any act of Plaintiffs or any third parties

were the proximate cause of the accident or the alleged damages. In response to Plaintiffs’

motion, Skarabrukh concedes that there is no responsible third party whose liability could be at

issue in this case and that Plaintiff Mary Cornejo, as a passenger, is not at fault for the accident.

(Resp. [#68], at 5.) Accordingly, the Court will grant as unopposed Plaintiffs’ motions for

summary judgment as to the affirmative defense of third-party negligence and contributory

negligence as to Ms. Cornejo.

       However, Skarabrukh maintains that there is evidence of Plaintiff Richard Cornejo’s

comparative fault that precludes summary judgment on his affirmative defense regarding Mr.

Cornejo’s contributory negligence. The Court agrees that there is evidence from which the jury




                                                 6
          Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 7 of 9




could apportion a percentage of fault to Richard Cornejo; thus, Plaintiff has failed to disprove

any essential element of Defendants’ affirmative defense.

        Plaintiffs’ theory of their case is that Skarabrukh changed lanes without ensuring that the

right lane was clear, due in part to cell phone use, and struck their vehicle rendering it

inoperable. (Mot. [#56], at 1–2.) Yet Skarabrukh testified in his deposition that immediately

preceding the collision, he had moved from the right lane to the middle lane of the freeway to

pass a slower tractor-trailer, but when he attempted to move back in the righthand lane, Plaintiffs

were “passing [him] on the right [and] were moving too fast.” (Skarabrukh Dep. [#68-1], at

52:11–24.) Skarabrukh also testified that he had seen Plaintiffs change lanes “two or three

times” behind him before their vehicle “ran into [his] truck.” (Id. at 59:21–60:2, 70:23–24.)

Thus, Skarabrukh’s rendition of the facts is that it was the speed of Plaintiffs and their own

negligence in changing lanes that caused them to collide with him as he changed lanes, not the

other way around.

        Plaintiffs’ depositions provide some support for Skarabrukh’s theory. Richard Cornejo

testified in his deposition that there were “a lot of barriers” and “a lot of construction,” as well as

“a lot of traffic” at the time of the accident.         (R. Cornejo Dep. [#68-1], at 29:22–30:2.)

According to Mr. Cornejo, Plaintiffs were in the right lane and did not see Skarabrukh’s tractor-

trailer until he entered their lane and they saw the trailer striking their vehicle first. (Id. at 33:13–

15; 35:1–4; 36:22–24; 36:7–8; M. Cornejo Dep. [#68-1], at 28:20.)

        Determining the degree, if any, that the parties’ respective negligence proximately caused

a plaintiff’s damages is generally within the province of the jury. Miller v. McCarty, 323 S.W.3d

612, 617 (Tex. App.—Texarkana 2010, no pet.). The Court agrees with Skarabrukh that based

on the parties’ deposition testimony a jury could conclude that Mr. Cornejo was not paying



                                                   7
         Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 8 of 9




attention to his surroundings and maintaining a proper lookout and therefore did not see

Skarabrukh moving into the right lane. “Under Texas law, all persons have the duty to maintain

a proper lookout and to observe in a careful manner the traffic and general situation at and in the

vicinity of an intersection.” Douglas v. Aguilar, 599 S.W.3d 105, 108 (Tex. App.—Houston

[14th Dist.] 2020, no pet.) Accordingly, a jury could conclude that, even if Skarabrukh was

negligent in some manner regarding the operation of his tractor-trailer, Mr. Cornejo also

breached his duty to maintain a proper lookout, and that this breach was a contributing cause of

the accident. Texas courts have recognized that the elements of negligence and proximate cause

are inherently factual, making summary judgment typically inappropriate in cases involving

contributory negligence. Gallo v. Union Pac. R.R. Co., 372 F. Supp. 3d 470, 478 (W.D. Tex.

2019) (quoting Moeller v. Fort Worth Capital Corp., 610 S.W.2d 857, 862 (Tex. App.—Fort

Worth, 1980, writ ref’d n.r.e.); see also Morales v. Craig, No. 03-99-00553-CV, 2001 WL

617187, at *5 (Tex. App.—Austin June 7, 2001, no pet.).             The Court similarly finds it

inappropriate here.

       The Court will therefore deny Plaintiffs’ motion for summary judgment as to

Skarabrukh’s affirmative defense of the contributory negligence of Mr. Cornejo.           Because

Plaintiffs’ claims against EMJB are premised in part on a theory of respondeat superior liability,

the Court will also deny Plaintiffs’ motion for summary judgment with respect to EMJB’s same

affirmative defense.

                                         IV. Conclusion

       Having considered Plaintiffs’ motions, any response thereto, as well as the entire

summary judgment record in this case, the Court finds that genuine issues of material fact




                                                8
         Case 5:19-cv-01265-ESC Document 79 Filed 09/16/21 Page 9 of 9




preclude awarding Plaintiffs summary judgment on Defendants’ affirmative defense as to the

contributory negligence of Mr. Cornejo.

       IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Partial No-Evidence

Summary Judgment on Defendant Ihar Skarabrukh’s Affirmative Defenses [#56] is DENIED

with respect to Skarabrukh’s affirmative defense of the contributory negligence of Richard

Cornejo. In all other respects, the motion is GRANTED AS UNOPPOSED.

       IT IS FURTHER ORDERED that Plaintiffs’ Motion for Partial No-Evidence Summary

Judgment on Defendant EMJB’s Affirmative Defenses [#57] is DENIED with respect to

EMJB’s affirmative defense of the contributory negligence of Richard Cornejo. In all other

respects, the motion is GRANTED AS UNOPPOSED.

       SIGNED this 16th day of September, 2021.




                                          ELIZABETH S. ("BETSY") CHESTNEY
                                          UNITED STATES MAGISTRATE JUDGE




                                            9
